     Case 5:17-cv-00204-MCR-MJF Document 48 Filed 08/13/20 Page 1 of 2



                                                                          Page 1 of 2

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PANAMA CITY DIVISION


KING EDWARD SHERMAN, JR.,

      Petitioner,

v.                                           CASE NO. 5:17cv204-MCR-MJF

MARK S. INCH,

     Respondent.
________________________________/


                                  ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated January 24, 2020. ECF No. 46. The parties were

provided a copy of the Report and Recommendation and were afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of those portions to which an

objection was made.

      Having considered the Report and Recommendation and all objections thereto

timely filed, I conclude that the Report and Recommendation should be adopted.
       Case 5:17-cv-00204-MCR-MJF Document 48 Filed 08/13/20 Page 2 of 2



                                                                            Page 2 of 2


         Accordingly, it is ORDERED:

         1.       The Magistrate Judge’s Report and Recommendation, ECF No. 46, is

adopted and incorporated by reference in this Order.

         2.       The third amended petition for writ of habeas corpus, ECF No. 34,

challenging the judgment of conviction and sentence in State of Florida v. King

Edward Sherman, Jr., Jackson County Circuit Court Case No. 2010-CF-718, is

DENIED.

         3.       A certificate of appealability, ECF No. 47, is DENIED.

         4.       The clerk is directed to close this case file.

         DONE AND ORDERED this 13th day of August 2020.




                                               s/   M. Casey Rodgers
                                             M. CASEY RODGERS
                                             UNITED STATES DISTRICT JUDGE




Case No. 3:19cv3199-MCR/MJF
